Case 5:20-cv-00717-DFM Document 19 Filed 01/27/21 Page 1of1 Page ID #:602

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
EASTERN DIVISION
STEVEN A., Case No. ED CV 20-00717-DFM
Plaintiff, JUDGMENT

V.

ANDREW M. SAUL,
Commissioner of Social Security,

Defendant.

 

 

In accordance with the Memorandum Opinion and Order filed herewith,
IT IS HEREBY ADJUDGED that the decision of the Commissioner of
Social Security is reversed and this matter is remanded for further

administrative proceedings pursuant to sentence four of 42 U.S.C. § 405(g).

Date: January 27, 2021 4s + n—_\d
DOUGLA

S F. McCORMICK
United States Magistrate Judge
